Citation Nr: 9910411	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  97-32 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to additional vocational rehabilitation training 
under Chapter 31, Title 38, United States Code, for the 
purpose of obtaining a master's degree in finance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a VA vocational rehabilitation specialist


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel
INTRODUCTION

The veteran had active service from August 1966 to October 
1969, and from March 1971 to November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 determination of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Fargo, North Dakota (RO), which denied the 
veteran's request for additional vocational rehabilitation 
training under Chapter 31, for the purpose of obtaining a 
master's degree in finance.

Before the veteran filed the claim which led to this appeal 
for additional training, he had appealed a Board decision on 
unrelated rating board matters to the United States Court of 
Appeals for Veterans Claims (Court).  The Court, in July 1998 
ordered that appeal remanded to the Board for further 
consideration.  That matter, being legally, factually and 
procedurally separate and distinct from the current appeal, 
is the subject of a separately docketed decision which will 
be dispatched concurrently with this decision.  


REMAND

The veteran contends that he is entitled to additional 
vocational rehabilitation training for the purpose of 
obtaining a master's degree in finance.  He alleges that, in 
light of his age and combined disability rating of 50 
percent, a master's degree is required in order to find a 
finance job in the Fargo, North Dakota region.  The record 
reflects that additional development by the RO is needed 
before the Board can adjudicate the veteran's claim.

In December 1997, the RO issued the veteran a Supplemental 
Statement of the Case.  Two days later, the veteran submitted 
a pertinent letter in support of his claim.  In April 1998, 
the veteran testified before a hearing officer at the St. 
Paul VA Regional Office and Insurance Center.  At the close 
of the hearing, he submitted pertinent surveys, a labor 
report and letters in support of his claim.  The RO failed to 
consider the evidence submitted since the December 1997 SSOC 
was issued, and to issue another Supplemental Statement of 
the Case before transferring the claims file to the Board for 
appellate review.  As statutory and regulatory provisions 
mandate that such action be taken, a REMAND is necessary.  
38 U.S.C.A. § 7105(d) (West 1991) and 38 C.F.R. § 19.31 
(1998).  

Although the veteran submitted additional evidence with a 
waiver of RO consideration during an August 1998 hearing 
before the undersigned Board Member, that waiver was not 
effective as to the material noted above.  Inasmuch as it is 
necessary to remand this claim for review of that evidence, 
the RO's decision on remand should be based on all of the 
evidence which is of record, including the transcript of the 
August 1998 Board hearing and the material which was received 
at that hearing.

In light of the foregoing, this claim is REMANDED for the 
following action:

The RO should readjudicate the issue on 
appeal based on all of the evidence of 
record.  If the determination is adverse 
to the veteran, the RO should provide the 
veteran and his representative a 
Supplemental Statement of the Case, and 
afford them an opportunity to respond 
thereto before the record is returned to 
the Board for further adjudication.

The purpose of this REMAND is to afford the veteran due 
process of law.  No inference should be drawn regarding the 
ultimate disposition of this claim.  The veteran is free to 
submit any evidence he wishes to have considered in 
connection with his claim; however, he is not required to act 
unless he is otherwise notified.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









